Exhibit 99.1 LUMINEX CORPORATION REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS Luminex achieves record fourth quarter revenue; 17 percent annual growth AUSTIN, Texas (February 7, 2011) – Luminex Corporation (NASDAQ:LMNX) today announced financial results for the fourth quarter and year ended December 31, 2010. Recent financial and operating highlights include the following: · Fourth quarter 2010 consolidated revenue was $41.2 million, an 8 percent increase over the fourth quarter of 2009; full year 2010 revenue was $141.6 million, a 17 percent increase over 2009. · Record system revenue of $10.3 million for the fourth quarter of 2010 reflects an increase of 11 percent over the same prior year period, and full year system revenue of $33.0 million, a 7 percent increase over the full year 2009; total shipments of multiplexing analyzers for the quarter were 286. Cumulative life to date multiplexing analyzer shipments reached 7,700, up 14 percent from a year ago. · Fourth quarter 2010 consumable revenue of $12.0 million, an increase of 49 percent from the year ago period due to broad based growth in bulk orders. 2010 full year consumable revenue of $40.1 million grew 41% over 2009. · Luminex’s Assay Group realized assay revenue of $9.2 million for the fourth quarter 2010, down 28 percent over the same prior year period, while full year assay revenue was $32.2 million, up 4 percent over 2009. · Signed long-term renewal of our 10-year strategic partnership with One Lambda, Inc., one of our top partners and the worldwide leader in the HLA typing and antibody screening market. · Signed global OEM agreement with Tecan Group, a global leader in sample prep automation, to develop high volume automation solutions. GAAP net income for the fourth quarter of 2010 was $3.2 million or, $0.07 per diluted share.GAAP net income for 2010 was $5.2 million or $0.12 per diluted share, compared with 2009 net income of $17.7 million or $0.43, per diluted share.For comparability purposes, adjusted net income for 2009, excluding the effect of the release of the valuation allowance and the settlement of litigation, was $2.4 million or $0.06 per diluted share. A reconciliation of adjusted net income to GAAP net income is provided at the end of this press release. LUMINEX CORPORATION REVENUE SUMMARY (unaudited) Three Months Ended December 31, Variance (%) (in thousands, except percentages) System sales $ $ $ 11 % Consumable sales 49 % Royalty revenue 26 % Assay revenue ) -28 % All other revenue 16
